DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-03-00236-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



BASEL SLATTER,§
	APPEAL FROM THE 273RD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

C & W ASSET ACQUISITION, L. L. C.,
APPELLEE§
	SHELBY COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  Because Appellant has met the requirements of Tex.
R. App. P. 42.1(a)(2), the motion is granted, and the appeal is dismissed.  

Opinion delivered September 24, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.













(PUBLISH)